DETAILED ACTION
Examiner acknowledges receipt of the replies filed 4/8/2022 and 4/22/2022, in non-final office action mailed 11/10/2021.	
All previously pending claims 21-35 have been cancelled.
Claims 36-56 are pending.  Claims 39, 40, and 45-49 and 56 have been withdrawn from further prosecution for the reasons set forth below.
Claims 36-38, 41-44, and 50-55 are being examined on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 39, 40, and 45-49 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The originally filed claims related to a multivalent programmed death ligand 1 (PD-L1) binding compound comprising, a recombinant Adenovirus (Ad) comprising capsid hexon polypeptides of an Adenovirus strain Ad6 and at least one capsid hexon hypervariable region (HVR) polypeptide from Adenovirus strain Ad57.  None of the claims that were subject to the restriction requirement mailed 8/5/2021 recited nucleic acids (genes and expression cassettes).  This subject matter is classified under C12N 15/00 and would have been restricted out if presented in the original claims.  The claims filed as of 4/4/2021,  that were subject to the restriction requirement mailed 8/5/2021 recited all recited polypeptides.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 39, 40, and 45-49 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  The requirement is deemed proper and is therefore made FINAL.

Applicant’s election of following representative species in the reply filed 11/2/2021 was acknowledged in the  non0final office action mailed 11/10/2021.
Full-length human PD-1 polypeptide (SEQ ID NO:5) 
4-1BBL protein as a therapeutic agent 
melanoma 

New claim 56 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/2/2021. 
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement filed 4/8/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the full citations of three NPL documents are not included in the IDS.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
NPLs 10, 11, and 15 require the full citations of the references.  Compare NPL 10 vs NPL 12.

Drawings- withdrawn
The objection to the drawings is withdrawn in view of the amendment filed 4/8/2022.

Claim Rejections - 35 USC § 112- withdrawn
The rejection of claims 21-25, 27, and 30-35 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the cancellation of the claims in the amendment filed 4/8/2022.
The rejection of claim 25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the cancellation of the claims in the amendment filed 4/8/2022.
The rejection of claims 32-35 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, is withdrawn in view of the cancellation of the claims in the amendment filed 4/8/2022.
 Response to Arguments
Applicant cancelled all previously pending claims.  Accordingly, all of the previous rejections are rendered moot.
However, upon further consideration, a new ground(s) of rejection is made in view of the new claims filed 4/22/2022.
An action on the merits is set forth herein.

USPTO Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer (dipeptide, consecutive 2 amino acids) of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, “an amino acid selected from the group consisting of SEQ ID NOs: 1-3” requires only a 2mer (dipeptide, consecutive 2 amino acids) or more, and “the amino acid selected from the group consisting of SEQ ID NOs: 1-3” requires the full length sequence that is nothing less and nothing more. 

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Claim Objections
Claims 37-38, 41-44, and 50-55 are objected to because of the following informalities:  
Claims 37-38, 41-44, and 50-55 should be amended to “of claim .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-38, 41-44, and 50-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new rejection necessitated by the amendment filed 4/22/2022.
The metes and bounds of claims 36-38, 41-44, and 50-55 are deemed to be indefinite.
Claim 36 (and dependent claims 37, 38, 41-44, and 50-54) is drawn to a multivalent programmed death ligand 7 (PD-L1) binding compound comprising, a recombinant Adenovirus (Ad) comprising capsid hexon polypeptides of an Adenovirus strain Ad6 and at least one capsid hexon hypervariable region (HVR) polypeptide from Adenovirus strain Ad5S7, wherein the recombinant Ad comprises a plurality of amino acid chains displayed on the surface of the recombinant Ad, wherein each amino acid chain comprises at least one programmed cell death protein 1 (PD-1) polypeptide.
Claim 55 is drawn to a method of treating a subject having cancer comprising administering to the subject having cancer a multivalent programmed death ligand 7 (PD-L1) binding compound comprising, a recombinant Adenovirus (Ad) comprising capsid hexon polypeptides of an Adenovirus strain Ad6 and at least one capsid hexon hypervariable region (HVR) polypeptide from Adenovirus strain Ad5S7, wherein the recombinant Ad comprises a plurality of amino acid chains displayed on the surface of the recombinant Ad, wherein each amino acid chain comprises at least one programmed cell death protein 1 (PD-1) polypeptide, wherein cancer cells of the cancer are positive for PD-L1 expression.
The claim term “displayed on” is not expressly defined in the specification.  The claim further states that the plurality of amino acids chains [comprising a PD-1 polypeptide] are “displayed on the surface” of the recombinant adenovirus.  Accordingly, the exact nature of the structural relationship between the PD-1 polypeptide and the Ad coat protein is deemed to be indefinite. 
Specifically, the claims could encompass a variety of structural combinations and is open to alternative interpretation: covalent bond, a linker connecting the PD-1 polypeptide and Ad coat protein, ionic interaction, van der Waals forces, hydrophobic interactions, etc.
Claim clarification is required to more precisely identify what Applicant intends for the claim scope by claim terms “displayed on”.   For instance, if the claims encompass a conjugate or fusion protein, covalent bonding between the amino acid sequence comprising a PD-1 polypeptide and the Ad coat protein would more precisely set forth the structural relationship between the components of the claimed multivalent PD-L1 binding compounds.

Claim 43 recites “wherein the PD-1 polypeptide is modified for higher affinity interactions with PD-L1”.  It is unclear what is encompassed by the word “modified”. The phrase “modified” is not an absolute phrase. Modified does not state what actually occurs. The specification does not fully define what is meant by “modified”.  Specifically, if there are specific changes, e.g., identification of certain amino acid changes, etc.  This would more clearly set forth how the PD-1 polypeptide is modified to have higher affinity interactions with PD-L1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 44 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 44 depends from claim 36.  Claim 36 is drawn to a multivalent programmed death ligand 7 (PD-L1) binding compound comprising, a recombinant Adenovirus (Ad) comprising capsid hexon polypeptides of an Adenovirus strain Ad6 and at least one capsid hexon hypervariable region (HVR) polypeptide from Adenovirus strain Ad5S7, wherein the recombinant Ad comprises a plurality of amino acid chains displayed on the surface of the recombinant Ad, wherein each amino acid chain comprises at least one programmed cell death protein 1 (PD-1) polypeptide.
Claim 44 recites: The PD-L1 binding compound of Claim 36, wherein the PD-1
polypeptide is a fragment of a human PD-1 polypeptide, wherein the fragment
of the human PD-1 polypeptide comprises one or more amino acid changes
relative to a wild type PD-1, which changes cause an increased affinity for
human PD-L1.
Claim 44 is deemed to be broader in scope than claim 36. Claim 36 recites a PD-1 polypeptide, e.g., the full-length protein.  Claim 36 does not recite derivatives, variants, fragments or other similar claim language that would encompass fragments of PD-1.  Examiner further notes that the specification does not include a definition of PD-1.  Thus, the claim 36 cannot be construed as encompassing fragments of the protein.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Examiner expressly cautions Applicant from introducing new independent claims that would warrant a new restriction and/or new claims that were not subject to the original restriction requirement mailed 8/5/2021.  Examiner also cautions Applicants from amending the claims that would introduce new matter.

Relevant Prior Art
Sasikumar et al. (U.S. 2011/0318373- previously cited) teach peptide fragments of the PD-1 ectodomain and their use in blocking PD-1/PD-L1 interactions. Sasikumar et al. teach reducing in cell growth of several cancer cell lines: B16F10 cells (melanoma cell line), 4T1 cells (breast cancer cell line), and RENCA cells (renal carcinoma cell line) (Ex. 22-25).  

Conclusion
No claims are allowed.  
Claims 36-56 are pending.   Claims 39, 40, and 45-49 and 56 are withdrawn.
Claims 36-38, 41-44, and 50-55 are rejected.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/           Examiner, Art Unit 1654                                                                                                                                                                                             
/JULIE HA/           Primary Examiner, Art Unit 1654